Title: From John Adams to William Tudor, 14 September 1774
From: Adams, John
To: Tudor, William


     
      My Friend
      Phyladelphia Septr. 14, 1774
     
     I have been so totally taken up, that I dont know whether I have acknowledged your Agreeble Letters or not. They have been of Use as well as Amusement to me I assure you.
     You can hardly conceive the avidity with which your Letter and Mr. Trumbulls, and indeed every Scrap of Letter or Newspaper from Boston is read here. You cannot conceive the Esteem And Honour in which the Mass. is held here.
     While I write this, the Gentlemen Delegates are all around me reading your News Papers. I hear them all around me praising and admiring. By G——d says one, I dont believe there is such a People in the World! Another answers him, I really dont think there is so fine a People upon the Globe. So cool, so cautious, so prudent, and yet so unalterably determined.
     My Dear Friend, pray write to me by every opportunity. Dont wait for Returns from me. I have so much Business, so much Pleasure—so much Ceremony and so much Trifling to do here that I have not Time to write a Line. Yet I will give you a remembrancer when I can.
     The Congress are well united—but all is quiet as yet. We shall do tolerably well.
     
     As Choice a Collection as North America can Afford, I will answer for it.
     
      Adieu,
      John Adams
     
     
      Thank Mr. Williams, Mr. Hill and Mr. Trumble for their Letters to me and pray them to continue them.
     
    